Felton, J.
On the first appearance of this case in this court (Marsh v. Postal Telegraph-Cable Co., 55 Ga. App. 57, 189 S. E. 550), the only question which this court passed on and decided was that under the evidence a verdict for the plaintiff would have *818been authorized. It did not decide that a finding was demanded under the evidence that the servant was in the discharge of his duties at the time the plaintiff was injured. On the second trial, in which the evidence as to whether the servant was engaged on his master’s business or on his own at the time the plaintiff was injured was substantially the same as on the previous trial. The inference was not demanded that the servant was about his master’s business, but whether he was or not was a question for the jury. It was not error for the court to submit to the jury the question whether the servant was on his own or his master’s business at the time of the injury. The evidence authorized the verdict, and there was no error in overruling the motion for new trial.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.